Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-13 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1: “and at least one light diffusing element configured to diffuse light from the ADB optical system in at least one of the predetermined direction and a direction orthogonal to the predetermined direction is set in a region of the front lens body permeated by light from the ADB optical systems the region of the front lens body permeated by light from the ADB optical system is divided into a plurality of rectangular regions with a plurality of straight lines extending in the predetermined direction and a plurality of straight lines extending in a direction orthogonal to the predetermined direction, and one light diffusing element is set in each of the plurality of rectangular regions.”

Re 2: “the ADB rear lens unit is a lens unit configured to condense, in a first direction, light from the ADB light source which permeates the ADB rear lens unit, the front lens body is a lens unit configured to condense, in a second direction orthogonal to the first direction, light from the ADB rear lens unit which permeates the front lens body, at least one light diffusing element configured to diffuse light from the ADB optical system in the predetermined direction is set in a region of the front lens body permeated by light from the ADB optical system, the region of the front lens body permeated by light from the ADB optical system is divided into a plurality of long and thin regions with a plurality of straight lines extending in a direction orthogonal to the predetermined direction, and one light diffusing element is set in each of the plurality of long and thin regions.”

Re 3: “a front lens body extending in a predetermined direction horizontally inclined by a predetermined angle when viewed from the front; and a low beam optical system, wherein the low beam optical system includes: a low beam rear lens unit disposed behind the front lens body; and a low beam light source which is disposed behind the low beam rear lens unit and emits light which is irradiated forward permeating the low beam rear lens unit and the front lens body in that order to form a low beam light distribution pattern for a headlamp, wherein the low beam rear lens unit is a lens unit configured to condense, in a first direction, light from the low beam light source which permeates the low beam rear lens unit, the front lens body is a lens unit configured to condense, in a second direction orthogonal to the first direction, light from the low beam rear lens unit which permeates the front lens body, at least one light diffusing element configured to diffuse light from the low beam optical system in the direction orthogonal to the predetermined direction is set in a region of the front lens body permeated by light from the low beam optical system, the region of the front lens body permeated by light from the low beam optical system is divided into a plurality of long and thin regions with a plurality of straight lines extending in the predetermined direction, and one light diffusing element is set in each of the plurality of long and thin regions.”

Re 10: “and at least one light diffusing element configured to diffuse light from the optical system in at least one of the predetermined direction and a direction orthogonal to the predetermined direction is set in a region of the front lens body permeated by light from the optical system, wherein the front lens body includes: a light incident surface extending in the predetermined direction and a light exiting surface extending in the predetermined direction on a side opposite to the light incident surface, wherein the light incident surface is a surface at which light from the optical system enters the front lens body, the light exiting surface is a surface at which light from the optical system which has entered from the light incident surface exits, at least one of the light incident surface and the light exiting surface is a cylindrical surface in which a cylindrical axis extends in the predetermined direction, and the region where the light diffusing element is set is the light incident surface of the front lens body.”

Re 4-5, 6-7, 8-9, and 12: these claims are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875